DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/27/2021.
Response to Arguments
Applicant’s arguments, filed 09/27/2021, with respect to claims 1-20 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claim 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “partitioning a first portion of a set of memory resources included in a processor to generate a plurality of logical memory partitions, wherein each logical memory partition is associated with at least one engine included in a plurality of engines and corresponds to a different address range within a first set of memory addresses, and wherein  each address range is for accessing a different and wherein the second portion is inaccessible via the first set of memory addresses” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on pages 11-12 of the remarks filed on September 27, 2021. 
Support for the amendment may be found in paragraphs [0116]-[0117] of the instant filed specification and FIG. 8A of the drawings.
In the previous Office Action, independent claim 1 was rejected as being unpatentable over Zhou et al. US 2015/0277763 (“Zhou”) in view of Ware et al. US 2019/0259435 (“Ware”).
After conducting an updated search in view of the amendment, it appears that Zhou and Ware are still the closest prior art.
The combination of Zhou and Ware discloses almost all of the claimed limitations except for “and wherein the second portion is inaccessible via the first set of memory addresses”.
Applicant points this out on pages 11-12 of the remarks and the argument by the Applicant is persuasive.
In particular, Ware teaches partitioning a flash cache memory into a plurality of partitions and a DRAM cache into a plurality of partitions. Any of the cache lines in the flash cache memory directly map to a cache line in the DRAM cache memory. Thus, and wherein the second portion is inaccessible via the first set of memory addresses”.
Therefore, claim 1 is allowable over prior art.
Independent claims 11 and 20 recite similar language and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132